Citation Nr: 1809621	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has submitted written request to withdraw his prior hearing request.  The Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d). 

In correspondence dated in August 2015, the Veteran indicated that he did not wish to appeal the issue of service connection for conditions related to his left ear and eardrum.  See VA Form 21-4138 dated August 31, 2015.  To the extent there was previously an appeal pending as to this issue, it is deemed withdrawn.  Service connection has already been established for tympanic membrane perforation of the right ear and that issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By July 2017 statement, the Veteran indicated that he received a VA examination as to his hearing at the VAMC in Loma Linda, California and requested those records be obtained.  These records are relevant to the claim and not presently associated with the claims file, as such, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's hearing loss, in particular from the VAMC in Loma Linda, California in July 2017, as the Veteran indicated he received a VA examination as to his hearing on July 19, 2017 at that facility.  

As the last VA treatment records associated with the file are dated in 2015, records from 2015 to present are also requested.

If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2.  Obtain any outstanding private treatment records identified by the Veteran. 

To that end, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




